DETAILED ACTION

The instant application having application No 17/691861 filed on 03/10/2022 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16915543 (Patent no: 11304126) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the communicate additional data signaling to the user mobile communications device over the secondary connection for the user mobile communications device to exchange data and vice versa.
For claim 1, Patent Application discloses a virtual radio access node (RAN) for supporting and establishing a connection for a user mobile communications device of a master connection to a virtual RAN in a first virtual radio access system and a secondary connection to a secondary RAN, the virtual RAN configured to: establish a master connection between the user mobile communications device and the first virtual radio access system, via an internet protocol (IP) transport connection; receive a report comprising information related to the secondary RAN in a second radio access system by the user mobile communications device; receive radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device; communicate at least part of the radio resource configuration information to the user mobile communications device for the user mobile communications device to establish the secondary connection to the secondary RAN; communicate control signaling to the user mobile communications device for the user mobile communications device; communicate data signaling to the user mobile communications device for the user mobile communications device to exchange data; and communicate additional data signaling to the user mobile communications device over the secondary connection for the user mobile communications device to exchange data(See Claim 1).
For claim 2, Patent Application discloses to send instructions to the user mobile communications device over the master connection to measure at least one frequency to discover the secondary RAN (See Claim 1).
For claim 3, Patent Application discloses a virtual radio access node (RAN) for supporting and establishing a connection for a user mobile communications device of a master connection to a virtual RAN in a first virtual radio access system and a secondary connection to a secondary RAN, the virtual RAN configured to establish a master connection between the user mobile communications device and the first virtual radio access system; receive a report comprising information related to the secondary RAN in a second radio access system by the user mobile communications device; receive radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device; communicate at least part of the radio resource configuration information to the user mobile communications device for the user mobile communications device to establish the secondary connection to the secondary RAN; receive the radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device between the virtual RAN and the secondary RAN; and respond to a request from the user mobile communication device to establish the master connection(See Claim 2).
For claim 4, Patent Application discloses to send instructions to the user mobile communications device over the master connection to measure at least one frequency to discover the secondary RAN (See Claim 2).
For claim 5, Patent Application discloses to establish the master connection through an internet protocol (IP) transport connection on a network (See Claim 14).
For claim 6, Patent Application discloses to establish the master connection through an over-the-air transport connection on a network (See Claim 1).
For claim 7, Patent Application discloses to establish the master connection between the user mobile communications device and the first virtual radio access system over the transport connection comprising a radio resource control (RRC) connection (See Claim 7).
For claim 8, Patent Application discloses a virtual radio access node (RAN) for supporting and establishing a connection for a user mobile communications device of a master connection to a virtual RAN in a first virtual radio access system and a secondary connection to a secondary RAN, the virtual RAN configured to establish a master connection between the user mobile communications device and the first virtual radio access system over a transport connection; receive a report comprising information related to the secondary RAN in a second radio access system by the user mobile communications device; receive radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device; communicate at least part of the radio resource configuration information to the user mobile communications device for the user mobile communications device; establish the master connection between the user mobile communications device and the first virtual radio access system over the transport connection by being further configured to send a dynamic name system (DNS) query or a dynamic host configuration protocol (DHCP) query; and send instructions to the user mobile communications device over the master connection to measure at least one frequency to discover the secondary RAN(See Claim 10).
For claim 9, Patent Application discloses to establish the master connection through an internet protocol (IP) transport connection on a network (See Claim 14).
For claim 10, Patent Application discloses configured to establish the master connection through an over-the-air transport connection on a network (See Claim 1).
For claim 11, Patent Application discloses to establish the master connection between the user mobile communications device and the first virtual radio access system over the transport connection comprising a radio resource control (RRC) connection (See Claim 16).
For claim 12, Patent Application discloses a method of operating a virtual radio access node (RAN) in a first virtual radio access system to establish a master connection between a user mobile communications device to the virtual RAN and a secondary connection to a secondary RAN in a second radio access system, comprising establishing a master connection between the user mobile communications device and the first virtual radio access system over a transport connection; receiving a report comprising information related to the secondary RAN in the second radio access system by the user mobile communications device; receiving radio resource configuration information to support the secondary connection between the secondary RAN and the user mobile communications device; and communicating at least part of the radio resource configuration information to the user mobile communications device for the user mobile communications device to establish the secondary connection to the secondary RAN; wherein establishing the master connection between the user mobile communications device and the first virtual radio access system over the transport connection further comprises sending at least one of a dynamic name system query and a dynamic host configuration protocol (DHCP) query over the first virtual radio access system(See Claim 10).
For claim 13, Patent Application discloses responding to a request from the user mobile communication device to establish the master connection over the transport connection (See Claim 20).
For claim 14, Patent Application discloses receiving the radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device over a signaling interface between the virtual RAN and the secondary RAN (See Claim 18).
For claim 15, Patent Application discloses establishing the master connection through an internet protocol (IP) transport connection on a network (See Claim 14).
For claim 16, Patent Application discloses receiving the radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device over a signaling interface between the virtual RAN and the secondary RAN (See Claim 18).
For claim 17, Patent Application discloses establishing the master connection through an over-the-air transport connection on a network (See Claim 15).
For claim 18, Patent Application discloses establishing the master connection between the user mobile communications device and the first virtual radio access system over the transport connection comprises establishing a radio resource control (RRC) connection between the user mobile communications device and the first virtual radio access system over the transport connection (See Claim 16).
For claim 19, Patent Application discloses sending instructions to the user mobile communications device over the master connection to measure at least one frequency to discover the secondary RAN (See Claim 17).
For claim 20, Patent Application discloses receiving the radio resource configuration information from the secondary RAN to support the secondary connection between the secondary RAN and the user mobile communications device over a signaling interface between the virtual RAN and the secondary RAN (See Claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Chen et al. (US 20150296392, Oct. 15, 2015) teaches Method and Apparatus For Creating Virtual Base Station.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464